Citation Nr: 1212321	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a bilateral lower extremities disorder.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 6, 2006 to May 24, 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In July 2009, the Veteran requested a hearing before a Decision Review Officer at the RO (instead of a Travel Board hearing), but he withdrew his hearing request in January 2010.

The Board has recharacterized the issues as listed on the title page to comport with the evidence of record.

The issue of entitlement to service connection for a bilateral lower extremities disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder was not shown in active service, and there is no competent evidence of a link between the Veteran's current acquired psychiatric disorders and his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and private treatment records (accompanied by English translations) have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA's duty to assist does not require that the Veteran be afforded a VA examination for acquired psychiatric disorders, because an acquired psychiatric disorder was not shown in active service, and there is no competent evidence of a link between his current acquired psychiatric disorders and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of an acquired psychiatric disorder.

Following his discharge from service in May 2006, private treatment records reflect that the Veteran was initially diagnosed with major depression in July 2006, depressive disorder in November 2006, impulse control disorder in January 2007, and bipolar disorder in March 2007.  These records do not contain any references to the Veteran's military service.

There are no medical opinions of record to suggest a link between the Veteran's current acquired psychiatric disorders and his active service.

The Veteran and his mother have offered their own opinions on etiology, stating that the Veteran's psychiatric symptoms began immediately after his service discharge and were caused by his military service.  The Veteran and his mother are competent to describe the Veteran's symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as laypersons, the Veteran and his mother are not competent to render a nexus opinion regarding etiology of his current acquired psychiatric disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the absence of any evidence of an acquired psychiatric disorder in service; the acknowledgment of both the Veteran and his mother that his psychiatric symptoms did not begin until after his service discharge; and the absence of any competent evidence linking a current disability to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for an acquired psychiatric disorder is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran's service treatment records document that he complained of knee and foot pain in service.  He was diagnosed with bilateral plantar fasciitis in April 2006.

The Veteran and his mother contend that he currently has a bilateral lower extremities disorder that had its onset during his military service.

The Veteran is to be scheduled for a VA examination to determine the nature of any current bilateral lower extremities disorder(s) and to obtain an opinion regarding the relationship between any such disorder(s) and his military service.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the nature of any current bilateral lower extremities disorder(s), to include testing for both orthopedic and neurological manifestations.  The claims folder must be reviewed in conjunction with the examination.

For each diagnosed disorder of the bilateral lower extremities, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's complaints of knee and foot pain that are documented in his service treatment records.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


